Case 1:15-cr-00348-ERK Document 115-3 Filed 12/05/18 Page 1 of 10 PageID #: 1257




        Exhibit C
Case 1:15-cr-00348-ERK Document 115-3 Filed 12/05/18 Page 2 of 10 PageID #: 1258




 How have you and members of your family been affected by this crime? I haven’t been able to have a
 normal relationship with my husband. It has affected my sexual relationship with him. The memories
 always come to me, how they forced me to abuse my body. It is a mark I carry on my body and my soul.



 Have you or your family received counseling or therapy as a result of this crime? I have gone to a
 psychologist to help me get a little bit of strength to move forward.



 Do you relate to people differently since the crime? Yes I am a bit distant and not trusting. I am fearful
 that they can hurt me again. I do not trust anyone.



 Have your feelings about yourself and society changed since the crime? I am ashamed for people to
 know what happened to me and that they will discriminate against me. I feel like they make fun of me.



 How has the crime affected you and your family’s lifestyle? My husband has tried to understand me but
 I understand him when at times he just doesn’t understand my mood swings/changes in mood.



 Has the crime affected your family’s livelihood? It has totally and completely changed my life and is is
 something that I will never forget.



 Please describe any other feelings you have had in response to the crime which you would like to share
 with the Judge: I am fearful that they will get out of jail. Fear that their family will come for me. Every
 time I think about this, I get panic attacks. I am terrorized at the thought of the one day getting out and
 hurting me again or now worse, my son.



 What else would you like the Judge to know about the defendant, the victim, or your family? Those
 people cannot even pay for all of the pain they have caused me or all of the other innocent women by
 going to jail. Innocent women like me who were tricked in to believing something and then had that
 dream broken They should be put away for life, a very long sentence so that they can feel what it feels
Case 1:15-cr-00348-ERK Document 115-3 Filed 12/05/18 Page 3 of 10 PageID #: 1259



 like to be locked up like I was. I was never in agreement with selling my body, they forced me to do this
 and I was a virgin at the time when they forced me. My dream had always been to only be with one
 man and it did not end up like that for me. They ruined my life and I will never be the same.



 Damages: There is no way to repay for the damage they have done to me. I am always in the hospital
 with panic attacks.



 I thank God that there were noble people like you guys to see that Justice is served and there to help us
 and value us and thank to you, I had the strength to write this statement. May God bless you. Little by
 little I ask of the Creator to help move me forward and help me one day forget all this pain. My son is
 the one who raises me up. But I ask for justice here on earth and that they are locked away for many
 years. May God bless Jennifer Thompson for being such a wonderful human being, someone who does
 her job where you can tell she feels the pain of each one of us and it has been a gift from God to know
 her. To each one of you, I give a million thanks and may God bless you for your dedication.
Case 1:15-cr-00348-ERK Document 115-3 Filed 12/05/18 Page 4 of 10 PageID #: 1260
Case 1:15-cr-00348-ERK Document 115-3 Filed 12/05/18 Page 5 of 10 PageID #: 1261
Case 1:15-cr-00348-ERK Document 115-3 Filed 12/05/18 Page 6 of 10 PageID #: 1262
Case 1:15-cr-00348-ERK Document 115-3 Filed 12/05/18 Page 7 of 10 PageID #: 1263
Case 1:15-cr-00348-ERK Document 115-3 Filed 12/05/18 Page 8 of 10 PageID #: 1264
Case 1:15-cr-00348-ERK Document 115-3 Filed 12/05/18 Page 9 of 10 PageID #: 1265
Case 1:15-cr-00348-ERK Document 115-3 Filed 12/05/18 Page 10 of 10 PageID #: 1266
